FILED
                           NOT FOR PUBLICATION
                                                                             JUL 12 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BAHMAN REZAIPOUR,                                No. 14-56180

              Plaintiff - Appellant,             D.C. No. 2:12-cv-05005-MWF-
                                                 VBK
 v.

COUNTY OF LOS ANGELES, County of                 MEMORANDUM*
Los Angeles Department of Mental Health,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                              Submitted July 6, 2016**
                                Pasadena, California

Before: VANASKIE,*** MURGUIA, and WATFORD, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Thomas I. Vanaskie, United States Circuit Judge for
the U.S. Court of Appeals for the Third Circuit, sitting by designation.
      Bahman Rezaipour appeals from the district court’s order granting summary

judgment to the County of Los Angeles on his employment discrimination claims.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm the district court

judgment.

      1.     We affirm the district court’s grant of summary judgment for the

county on Rezaipour’s First Amendment retaliation claim. Rezaipour has not met

his burden of raising a triable issue as to whether his “protected speech was a

substantial or motivating factor” in the county’s decision to fire him. Dahlia v.

Rodriguez, 735 F.3d 1060, 1067 (9th Cir. 2013) (en banc) (quoting Eng v. Cooley,

552 F.3d 1062, 1070 (9th Cir. 2009)). Nearly two years elapsed between when the

Department of Justice’s report became public and when the county first notified

Rezaipour of its intent to fire him. During that time, multiple female employees

made sexual harassment complaints against Rezaipour, and those complaints were

substantiated by investigators in two county departments. The county further

determined that Rezaipour had misused computer resources and been

insubordinate. Rezaipour has failed to raise a triable issue as to whether those

allegations were false and pretextual. See Anthoine v. N. Cent. Ctys. Consortium,

605 F.3d 740, 750 (9th Cir. 2010).




                                          2
      2.     For similar reasons, we affirm the district court’s grant of summary

judgment for the county on Rezaipour’s California whistleblower claim. To

establish a prima facie case of retaliation under California Labor Code Section

1102.5(b), a plaintiff must show that a “causal link” exists between his or her

protected activity and the adverse employment action. Soukup v. Law Offices of

Herbert Hafif, 139 P.3d 30, 48 (Cal. 2006). Rezaipour’s whistleblower claim fails

for the same reason that his First Amendment retaliation claim fails: he has not

raised a triable issue as to whether a causal link exists between his disclosures to

the Department of Justice and the county’s decision to fire him. Even if Rezaipour

could make out a prima facie case, he has not raised a triable issue as to whether

the non-discriminatory reasons given by the county for his termination were

pretextual. See Patten v. Grant Joint Union High Sch. Dist., 37 Cal. Rptr. 3d 113,

117 (Cal. Ct. App. 2005).

AFFIRMED




                                           3